       Case 3:21-cv-00418-X Document 4 Filed 03/05/21                 Page 1 of 17 PageID 19



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION




 PHP Agency, Inc., a Delaware Corporation,             Civil No. 3:21-cv-00418-X
                                                       Judge: Hon. B. Starr
              Plaintiff,                               Magistrate Judge: Hon. D. Horan
 vs.


 Jose Martinez aka Tony Martinez, an
 individual, Maria Elizarraga aka Puebly
 Elizarraga, an individual, Eberardo Duarte,
 an individual, Marco Trujillo, an individual,
 Piedad Murguia, an individual, Jose
 Murguia, an individual, Jose Patino, an
 individual, Tony Rojas, an individual,
 Pamela Krause, an individual, Peter Krause,
 an individual, Mario Perez, an individual,
 Kasie Cameron-Perez, an individual,                   REQUEST FOR JURY TRIAL


          Defendants.


                                  FIRST AMENDED COMPLAINT

         Plaintiff PHP Agency, Inc. (“PHP”), a Delaware corporation, alleges as follows:

                                               PARTIES

         1.        Plaintiff PHP Agency, Inc. (“PHP”) is a Delaware corporation with its principal

place of business located at 16650 Westgrove Drive, Suite 500, Addison, Texas 75001.




                                                   1
FIRST AMENDED COMPLAINT
    Case 3:21-cv-00418-X Document 4 Filed 03/05/21                Page 2 of 17 PageID 20



       2.      Defendant Jose Martinez aka “Tony” Martinez (“Martinez”) is an individual

residing in the state of Florida. His address is 7070 Venice Way # 2905, Naples, Collier County,

FL 34119.

       3.      Defendant Maria Elizarraga aka “Puebly” Elizarraga (“Elizarraga”) is an

individual residing in the state of Florida. Her address is 464 Jordan Stuart Circle, # 126 Apopka,

FL 32703 (Martinez and Elizarraga are collectively referred to as the “Defendants”).

       4.      Defendant Eberardo Duarte (“Duarte”) is an individual residing in the state of

California. He may be found at 8339 Church Street, Gilroy, CA 95020.

       5.      Defendant Marco Trujillo (“Trujillo”) is an individual residing in the state of

California. His address is 731 Azurite Ave., McFarland, CA 93250.

       6.      Defendant Piedad Murguia (“Mrs. Murguia”) is an individual residing in the state

of California. She may be found at 505 Orchard Rd., Santa Maria, CA 93444.

       7.      Defendant Jose Murguia (“Mr. Murguia”) is an individual residing in the state of

California. Mr. Murguia is the husband of Mrs. Murguia. He may be found at 505 Orchard Rd.,

Santa Maria, CA 93444.

       8.      Defendant Jose Patino (“Patino”) is an individual residing in the state of

California. His address is 5663 Forstoria Street, Apt. D, Bell Gardens, CA 90201.

       9.      Defendant Tony Rojas (“Rojas”) is an individual residing in the state of

California. His address is 5908 Blue Spruce Ave., Bakersfield, CA 93313.

       10.     Defendant Pamela Krause (“Mrs. Krause”) is an individual residing in the state of

California. Her address is 13752 Olive Street, Westminster, CA 92683.




                                                 2
FIRST AMENDED COMPLAINT
    Case 3:21-cv-00418-X Document 4 Filed 03/05/21                Page 3 of 17 PageID 21



       11.     Defendant Peter Krause (“Mr. Krause”) is an individual residing in the state of

California. Mr. Krause is the husband of Mrs. Krause. His address is 8051 Larson, D Garden

Grove, CA 92844.

       12.     Defendant Mario Perez (“Mr. Perez”) is an individual residing in the state of

California. His address is 2448 Sunnyview Ave., Visalia, CA 93291.

       13.     Defendant Kasie Cameron-Perez (Mrs. Perez”) is an individual residing in the

state of California. Her address is His address is 2448 Sunnyview Ave., Visalia, CA 93291. Mrs.

Perez is the wife of Mr. Perez. (Martinez, Elizarraga, Duarte, Trujillo, Mrs. Murguia, Mr.

Murguia, Patino, Rojas, Mrs. Krause, Mr. Krause, Mr. Perez, and Mrs. Perez are collectively

referred to as the “Defendants”).

                                        JURISDICTION

       14.     This Court has subject matter jurisdiction under the Federal Defense of Trade

Secret Act (18 U.S.C. §1832) pursuant to federal question jurisdiction under 28 U.S.C. §1331.

       15.     This Court also has subject matter jurisdiction under 28 U.S.C. §1332, as there is

complete diversity in this action and the amount in controversy exceeds $75,000. Specifically,

PHP is domiciled in a state that is different from the states each of the named Defendants are

domiciled.

       16.     This Court also has personal jurisdiction over the named Defendants, in that each

of them were subject to a New Associate Agreement that contained a choice of forum provision

requiring them to submit to the “jurisdiction and venue in Dallas County, Texas for disputes that

may arise” under the contract.

                                    STATEMENT OF FACTS




                                                3
FIRST AMENDED COMPLAINT
    Case 3:21-cv-00418-X Document 4 Filed 03/05/21                  Page 4 of 17 PageID 22



        17.     PHP is in the busines of selling life insurance. PHP uses a structured “Field

Marketing Organization” (“FMO”) model that is well-established within the life insurance

industry to distribute and sell its insurance policies.

        18.     FMO companies such as PHP market and distribute their products or services

through independent distributors. Other well-known FMOs that sell insurance are

Transamerica’s World Financial Group, New York Life, and Primerica.

        19.     In PHPs FMO business, the independent distributors are called “Associates.” An

Associate can earn commission on his/her own sales of insurance as well as the sale of insurance

of those Associates aligned in multiple levels beneath him/her. The line of people aligned below

a particular Associate is known as the Associate’s “downline” or “downline organization.” The

downline typically works in a physical office that is owned or leased by a well-established

Associate (i.e. a “Principal”) who is effectively building up their own local business in the form

of that particular office. From these field offices, the Principal and his/her downline team serve

customers (consumers who purchase life insurance) in their geographic area.

        20.     The base of distributors is the lifeblood of any FMO, and it is no different with

PHP. Development of the distributor base, including the network of field offices, takes a

significant amount of time and investment of hundreds of thousands, if not millions of dollars.

        21.     PHP maintains a database of its Associates. The database consists of the list of

Associates, their rank, their contact information, their payments history, their order history, their

pricing history, their consumer customer contact information, their bonus history, as well as

other information. The database is a prime asset of PHP and is kept on PHP’s computerized

servers with restricted access. Access to this database can only be achieved through use of a




                                                   4
FIRST AMENDED COMPLAINT
    Case 3:21-cv-00418-X Document 4 Filed 03/05/21                 Page 5 of 17 PageID 23



password. In other words, the list of Associates (which includes their contact information) is akin

to a customer list and is maintained in confidence.

       22.     To successfully grow its business, PHP permits its Associates limited access to

the database based on their level of authority. PHP takes extensive measures to maintain the

secrecy of its database. Not only is access to the computerized database strictly controlled, but

any Associate must agree to PHP’s New Associate Agreement (the “NAA”), which prohibits

Associates from using PHP’s proprietary information for any purpose other than promoting

his/her PHP business.

       23.     In addition, to protect the investment in and economic value of PHP’s database of

Associates, PHP mandates that all Associates agree not to solicit or recruit other Associates to a

competing company for a duration of two (2) years after resigning or being terminated from the

company.

       24.     Defendants were all former PHP Associates and agreed to the terms set forth in

the NAA. As Associates, Defendants were provided access to electronic software known as a

“back-office,” wherein they could see portions of PHP’s database to monitor their distributorship

business and manage those Associates that were recruited to and placed within their respective

downlines.

       25.     As mentioned above, access to the back-office software system was password

protected and was intended only to be used for purposes of promoting PHP and managing PHP’s

business.

       26.     Also, the back-office afforded each Associate the opportunity to view the list of

other Associates in their respective downlines, including their rank, their contact information,




                                                 5
FIRST AMENDED COMPLAINT
    Case 3:21-cv-00418-X Document 4 Filed 03/05/21                  Page 6 of 17 PageID 24



their payments history, their order history, their pricing history, their customer contact

information, their bonus history, as well as other information.

       27.      Defendants enrolled as Associates on the following dates:

             a. Martinez: Enrolled on 4/12/16

             b. Elizarraga: Enrolled on 12/27/14

             c. Duarte: Enrolled on 11/13/16

             d. Trujillo: Enrolled on 1/19/16

             e. Mrs. Murguia: Enrolled on 6/23/17

             f. Mr. Murguia: Enrolled on 7/11/17

             g. Patino: Enrolled on 5/31/17

             h. Rojas: Enrolled on 9/24/15

             i. Mrs. Krause: Enrolled on 4/15/18

             j. Mr. Krause: Enrolled on 4/22/18

             k. Mr. Perez: Enrolled on 11/14/16

             l. Mrs. Perez: Enrolled on 9/9/16

       28.      Defendants all accepted the terms of the NAA.

       29.      By accepting the terms of the NAA, Defendants understood that all the data

contained in their back-office was proprietary to PHP. Defendants were also informed, verbally,

on many occasions by PHP that information contained within the back-office must only be used

for promoting Defendants’ PHP business.

       30.      Defendants worked with PHP for many years. As a result, Defendants were able

to grow massive downlines and acquire years’ worth of contact and pricing information of other

Associates in their respective downlines.



                                                   6
FIRST AMENDED COMPLAINT
    Case 3:21-cv-00418-X Document 4 Filed 03/05/21                           Page 7 of 17 PageID 25



        31.      Defendants would review this information daily so they could successfully

manage their distributorships during the course of their relationship with PHP.

        32.      Eventually, Defendants were terminated from PHP in the form of individual

requests to resign. The termination dates for each Defendant are listed as follows:

              a. Martinez: Terminated on 1/8/21

              b. Elizarraga: Terminated on 1/15/21

              c. Duarte: Terminated on 11/22/19

              d. Trujillo: Terminated on 9/1/20

              e. Mrs. Murguia: Terminated on 8/31/20

              f. Mr. Murguia: Terminated on 8/31/20

              g. Patino: Terminated on 9/16/20

              h. Rojas: Terminated on 10/12/20

              i. Mrs. Krause: Terminated on 11/26/20

              j. Mr. Krause: Terminated on 11/25/20

              k. Mr. Perez: Terminated on 11/17/20

              l. Mrs. Perez: Terminated on 11/16/20

        33.      After being terminated, PHP learned that Defendants were affiliated with a

different FMO named Family First Life (“FFL”).1 Similar to PHP, FFL also sells life insurance.

        34.      On information and belief, prior to enrolling as distributors for FFL, Defendants

met with FFL’s officers. FFL’s management and representatives offered Defendants a “bridge”

agreement that guaranteed certain bonuses and/or commission levels if Defendants were



1
  As stated below, it is unclear when Defendants began working for FFL. On information and belief, some or all of
the Defendants became affiliated with FFL while they were active Associates with PHP. That is, prior to their
termination.

                                                        7
FIRST AMENDED COMPLAINT
    Case 3:21-cv-00418-X Document 4 Filed 03/05/21               Page 8 of 17 PageID 26



successful in building their business by bringing in distributors from their former company, PHP.

Defendants accepted these offers.

       35.     Defendants did not waste any time in raiding their former PHP downlines. For

instance, Defendants accessed their back-offices and used the information contained therein to

begin soliciting Associates. In fact, Defendants would send out emails, text messages, and other

forms of communications to set up private meetings with groups of Associates and solicit them

to join FFL. To make matters worse, Defendants would convince Associates to resign from PHP

and join FFL by claiming that PHP was not making any money and was on the brink of going

out of business. Further and alarmingly, because Defendants knew what they were doing was

unlawful, Defendants claimed to have received assurances that if they were sued by PHP, FFL

executives would directly provide attorneys or indirectly provide counsel by “covering the

personal out-of pocket cost” of their defense.

       36.     Moreover, to convince Associates that FFL was a better option, Defendants would

refer to bonus and pricing information that was only made available to them in their respective

back-offices at PHP and compare that with the current proposal of FFL. Defendants would

brazenly use this information to claim that, by joining FFL, Associates would make more money.

       37.     Because of Defendants’ misappropriation of PHP’s trade secrets and interference,

many Associates have terminated their relationship with the company. Unless Defendants are

enjoined from their conduct, more Associates will continue to resign, and PHP will suffer

irreparable harm. Therefore, PHP files suit to both seek a permanent injunction and damages

against Defendants.

                                            CLAIM 1

          BREACH OF WRITTEN CONTRACT (SECTION 13.7 OF THE NAA)


                                                 8
FIRST AMENDED COMPLAINT
    Case 3:21-cv-00418-X Document 4 Filed 03/05/21               Page 9 of 17 PageID 27



                                 (By PHP against all Defendants)

       38.     PHP incorporates all preceding paragraphs as though fully set forth here.

       39.     Defendants and PHP entered into a written contract called the NAA on or about

the dates identified in Paragraph 27 above.

       40.     According to Section 13.7 of the NAA, an Associate “shall not recruit away,

induce or attempt to induce PHP Associates to depart PHP, to sell, or solicit products and

services which are competitive with PHP for a period of twenty-four (24) months.”

       41.     PHP has performed all obligations required of it under the terms of the NAA.

       42.     Defendants breached Section 13.7 by inducing and soliciting Associates into a

competing FMO named FFL. Specifically, Defendants recruited and induced PHP Associates to

depart PHP and sell or solicit the sale of products competitive with PHP within the twenty-four-

month period prevented by the contract.

       43.     Defendants were not excused from complying with the non-solicitation provision.

       44.     As a result of Defendants’ breach, PHP has been damaged in an amount that

continues to escalate and is to be proven at trial.

                                              CLAIM 2

  BREACH OF WITTEN CONTRACT (SECTIONS 13.2, 13.3, and 13.4 OF THE NAA)

                                 (By PHP against all Defendants)

       45.     PHP incorporates all preceding paragraphs as though fully set forth here.

       46.     Defendants and PHP entered into a written contract called the NAA.

       47.     Sections 13.2, 13.3, and 13.4 of the NAA contains the following provisions:




                                                      9
FIRST AMENDED COMPLAINT
   Case 3:21-cv-00418-X Document 4 Filed 03/05/21                  Page 10 of 17 PageID 28



                    i. Section 13.2: “Terminated Associates shall return all marketing materials,

                       recruiting materials, sales manuals and forms, and any other materials or

                       documents generated by PHP for the benefit and use of Associate.”

                   ii. Section 13.3: “Terminated Associates shall immediately resign from all

                       appointments with PHP affiliated insurance companies and case and

                       refrain from all sales activities with PHP’s insurance affiliates and turn

                       over all active client files, leads and applications to PHP.”

                   iii. Section 13.4: “Terminated Associate shall not disclose any confidential or

                       proprietary information by, from or about PHP or its business operations

                       that was obtained by Associate (unless such information is generally

                       known or has been publicly disclosed.)

       48.     Defendants breached the foregoing provisions by taking information from their

respective back-offices, which included, but was not limited to Associate contact information,

pricing information, commission history, and bonus history.

       49.     The information taken from the back-office was both proprietary and confidential

to PHP and was never returned to PHP after Defendants’ termination. Moreover, the information

was, and is currently being disclosed by Defendants to recruit Associates into Defendants’ FFL

business. In other words, Defendants are using this information to unfairly compete against PHP.

       50.     PHP has performed all obligations required of it under the terms of the NAA.

       51.     Defendants were not excused from complying with the terms of the NAA.

       52.     As a result of Defendants’ breach, PHP has been damaged in an amount that

continues to escalate and is to be proven at trial.

                                              CLAIM 3



                                                  10
FIRST AMENDED COMPLAINT
   Case 3:21-cv-00418-X Document 4 Filed 03/05/21                 Page 11 of 17 PageID 29



          BREACH OF WRITTEN CONTRACT (SECTION 11.12 OF THE NAA)

                                 (By PHP against all Defendants)

             53. PHP incorporates all preceding paragraphs as though fully set forth here.

             54. Defendants and PHP entered into a written contract named the NAA.

       55.      According to Section 11.12 of the NAA, Associates agree not to have any

“[a]ffiliation with another direct marketing organization without prior authorization from PHP.”

       56.      On information and belief, some or all the Defendants breached Section 11.12 by

becoming affiliated with FFL prior to resigning from PHP. Specifically, Defendants enrolled

with FFL while still active with PHP. While still being active at PHP, Defendants were able to

access their back-offices and use the proprietary information stored therein to begin recruiting

Associates into FFL.

       57.      PHP was never made aware of Defendants’ affiliation with FFL during the time

Defendants were active Associates. Had PHP been made aware of this fact, it would have taken

precautionary measures to protect its proprietary information before the data was taken by

Defendants.

       58.      PHP has performed all obligations required of it under the terms of the NAA.

       59.      Defendants were not excused from complying with the terms of the NAA.

       60.      As a result of Defendants’ breach, PHP has been damaged in an amount that

continues to escalate and is to be proven at trial.

                                              CLAIM 4

             BREACH OF WRITTEN CONTRACT (SECTION 3.1 OF THE NAA)

                                 (By PHP against all Defendants)

             61. PHP incorporates all preceding paragraphs as though fully set forth here.



                                                  11
FIRST AMENDED COMPLAINT
   Case 3:21-cv-00418-X Document 4 Filed 03/05/21                  Page 12 of 17 PageID 30



             62. Defendants and PHP entered into a written contract named the NAA.

       63.      According to Section 3.1 of the NAA, Associates agree to “conduct [their]

Associate’s business in a legal, ethical, honest and fair manner and in the best interest of the

Associate’s clients and PHP.”

       64.      Defendants breached Section 3.1 by removing PHP’s proprietary information

from the back-office so they could unfairly compete against PHP. Such actions were not in the

best interest of PHP and were illegal, unethical, dishonest and unfair.

       65.      PHP has performed all obligations required of it under the terms of the NAA.

       66.      Defendants were not excused from complying with the terms of the NAA.

       67.      As a result of Defendants’ breach, PHP has been damaged in an amount that

continues to escalate and is to be proven at trial.

                                              CLAIM 5

                VIOLATION OF THE DEFENSE OF TRADE SECRET ACT

                                  (By PHP against all Defendants)

       68.      PHP incorporates all preceding paragraphs as though fully set forth here.

       69.      PHP owns a database containing valuable information including the identities and

contact information of all its Associates and customers. This computer database has substantial

economic value. FMO’s refer to this database as their “genealogy.”

       70.      A FMO’s genealogy is its lifeblood because it would have no way to sell its

products or services to customers without its sales force of independent distributors.

       71.      Other FMOs are constantly competing with PHP for the services of these

independent distributors and for its customers. Accordingly, PHP takes great precaution to guard

the identities of these people.

                                                  12
FIRST AMENDED COMPLAINT
   Case 3:21-cv-00418-X Document 4 Filed 03/05/21                Page 13 of 17 PageID 31



       72.     Such precautions include having each Associate agree that the information is

confidential and proprietary to the company. Moreover, the information is contained on

password protected software.

       73.     Defendants improperly used and disclosed PHP’s database to solicit Associates to

quit PHP and join FFL.

       74.     Defendants knew or had reason to know they acquired PHP’s trade secrets by

improper means.

       75.     PHP’s genealogy database was a trade secret at the time it was misappropriated

by Defendants.

       76.     Defendants used PHP’s trade secrets without its express or implied consent to

unfairly compete against PHP.

       77.     Defendants were unjustly enriched as a result of using PHP’s database.

       78.     Defendants’ use and disclosure of PHP’s genealogy was a substantial factor in

causing their unjust enrichment.

       79.     As a direct and proximate result of Defendants’ use of PHP’s database, PHP has

suffered damages in an amount that continues to escalate and is to be proven at trial.

                                            CLAIM 6

                    TORTIOUS INTERFERENCE WITH CONTRACT

                                (By PHP against all Defendants)

       80.     PHP incorporates all preceding paragraphs as though fully set forth here.

       81.     PHP has valid, written contracts with each of its Associates. The contract is called

the NAA.



                                                13
FIRST AMENDED COMPLAINT
   Case 3:21-cv-00418-X Document 4 Filed 03/05/21                  Page 14 of 17 PageID 32



        82.      Defendants have knowledge of these contracts, given that they, themselves, were

former Associates.

        83.      Defendants willfully and intentionally interfered with these contracts by

contacting Associates and setting up meetings to defame PHP. Specifically, Defendants would

inform Associates that PHP had no money and was going out of business.

        84.      As a result of Defendants’ defamation and misappropriation of PHP’s trade

secrets, Associates have terminated their relationships with PHP, thus, causing economic loss to

the company.

        85.      Defendants’ harmful conduct has caused PHP to suffer damages in an amount to

be proven at trial.

        86.      Defendants’ actions were premeditated and were done with oppression, malice,

and a complete disregard for the rights of PHP. Therefore, in addition to PHP’s other damages,

the Defendants are liable for punitive and exemplary damages.

                                              CLAIM 7

                                           DEFAMATION

                                  (By PHP against all Defendants)

              87. PHP incorporates all preceding paragraphs as though fully set forth here.

        88.      Defendants have publicized false statements of fact to Associates. Specifically,

Defendants have informed Associates that PHP has no money and was going out of business.

        89.      The false statements concerned PHP.

        90.      Defendants either knew or should have known that the statements were false.

        91.      As a result of Defendants’ false statements, Associates have resigned from PHP,

thereby causing economic harm to PHP.

                                                  14
FIRST AMENDED COMPLAINT
   Case 3:21-cv-00418-X Document 4 Filed 03/05/21               Page 15 of 17 PageID 33



       92.     Defendants’ actions were premeditated and were done with oppression, malice,

and a complete disregard for the rights of PHP. Therefore, in addition to PHP’s other damages,

the Defendants are liable for punitive and exemplary damages.

                                              CLAIM 8

   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE

                                 (By PHP against all Defendants)

       93.     PHP incorporates all preceding paragraphs as though fully set forth here.

       94.     PHP had a reasonable probability that it would have ongoing business relations

with its Associates.

       95.     Defendants committed independently tortious acts to interfere with these

relations. Specifically, Defendants defamed PHP to convince Associates to leave PHP and join

FFL. In addition, Defendants solicited the Associates promising income from a competing

organization and, on information and belief, promised to provide defense costs to hire counsel to

defend the Associates in the event they were sued by PHP.

       96.     As a result of Defendants’ conduct, Associates have resigned from PHP to join

FFL. The leaving of these Associates has caused economic harm to PHP in an amount that

continues to escalate and is to be proven at trial.

       97.     Defendants’ actions were premeditated and were done with oppression, malice,

and a complete disregard for the rights of PHP. Therefore, in addition to PHP’s other damages,

the Defendants are liable for punitive and exemplary damages.

                                              CLAIM 9

                  VIOLATION OF THE UNIFORM TRADE SECRET ACT


                                                  15
FIRST AMENDED COMPLAINT
   Case 3:21-cv-00418-X Document 4 Filed 03/05/21                  Page 16 of 17 PageID 34



                                 (By PHP against all Defendants)

       98.     PHP incorporates all preceding paragraphs as though fully set froth here.

       99.     As stated above, PHP had a trade secret, which included proprietary information

contained within its database.

       100.    Defendants were afforded access to PHP’s database solely for the purpose of

promoting their PHP distributorship.

       101.    Defendants breached this confidential relationship by using the database to solicit

and recruit Associates into a competing FMO named FFL.

       102.    As a result of Defendants actions, PHP has been damaged in an amount that

continues to escalate and is to be proven at trial.




                                     PRAYER FOR RELIEF

   WHEREFORE, PHP requests judgment against Defendants, and each of them, as follows:

       1.      For compensatory damages in an amount to be proven at trial;

       2.      For punitive damages;

       3.      For temporary and permanent injunctive relief;

       4.      For an award of attorney’s fees;

       5.      For costs of suit herein incurred; and

       6.      For such other and further relief as the court may deem just and proper.

                                     REQUEST FOR JURY TRIAL

               PHP hereby requests a trial by jury of all issues so triable in this action.




                                                  16
FIRST AMENDED COMPLAINT
  Case 3:21-cv-00418-X Document 4 Filed 03/05/21            Page 17 of 17 PageID 35



      Respectfully Submitted this 5th day of March 2021



 s/Chris Wellman                                 s/Kristin A. Regel
 Scott W. Wellman, SBN 82897                     Kristin A. Regel, Texas Bar No. 24000221
 Chris Wellman, SBN: 304700                      Regel, PLLC
 Anabella Bonfa, SBN: 175738                     2001 Ross Ave., Suite 700-137
 Wellman and Warren, LLP                         Dallas, Texas 75201
 24411 Ridge Route, Suite 200                    Tel: (214) 210-4322
 Tel: (949) 580-3737                             Fax: (214) 594-8129
 Fax: (949) 580-3738                             kregel@regellaw.com
 swellman@w-wlaw.com
 cwellman@w-wlaw.com
 abonfa@w-wlaw.com

 Attorneys for Plaintiff PHP Agency LLC          Co-Counsel for Plaintiff PHP Agency, LLC




                                            17
FIRST AMENDED COMPLAINT
